A policy of insurance issued on a steamboat to cover the losses on the entire boat, owned by several parties, for the account of present owners, loss, if any, payable to one of said owners, who contracted for the insurance, will enure to the benefit of each owner of the boat in the proportion of his virile share, although the party effecting the insurance claims that he intended to insure his share only, and for his exclusive benefit.
Having received the policies stipulating to cover the whole property, for the account of present owners without objection, and having collected the insurance money under the policies thus conditioned, he will he held to have ratified the contract as evidenced by the policies.